              Case 21-05028-gs          Doc 44   Entered 05/18/21 09:13:51     Page 1 of 3




1

2

3

4        Entered on Docket
         May 18, 2021
     ___________________________________________________________________
5

6

7
       DIEMER & WEI, LLP                                CHRISTOPHER P. BURKE & ASSOCIATES
8      Kathryn S. Diemer (Pro Hac Vice Forthcoming)     Christopher P. Burke (NV Bar No. 4093)
       55 S Market Street Suite 1420                    702 Plumas St.
9      San Jose, CA 95113                               Reno, NV 89509
       Telephone: 408-971-6270                          Telephone: 775-333-9277
10     Facsimile: 408-971-6271                          Fascimile: 702-385-7986
       Email: kdiemer@diemerwei.com                     Email: attycburke@charter.net
11

12     Counsel for King Solarman, Inc.,
       King Solarman (Indion) Fund I, LLC, and
13     King Solarman (Indion) Fund II, LLC
14                               UNITED STATES BANKRUPTCY COURT
15
                                            DISTRICT OF NEVADA
16
17    In re
                                                          Lead Case No.: BK-19-50102-gs
18
      DOUBLE JUMP, INC.                                   (Chapter 7)
19
                   Debtor.                                Substantively consolidated with:
20
      ________________________________________
21    Affects:                                             19-50130-gs    DC Solar Solutions, Inc.
                                                           19-50131-gs    DC Solar Distribution, Inc.
        DC Solar Solutions, Inc.
22                                                         19-50135-gs    DC Solar Freedom, Inc.
        DC Solar Distribution, Inc.
23      DC Solar Freedom, Inc.
                                                          Adversary No.: 21-05028-gs
        Double Jump, Inc.
24    ________________________________________
                                                          ORDER ON
      CHRISTINA W. LOVATO
25

26                         Plaintiff,

27    v.
28
              Case 21-05028-gs         Doc 44    Entered 05/18/21 09:13:51         Page 2 of 3




1
     KING SOLARMAN, INC., CHIANG LIAN
2    CUNG a/k/a MICHAEL CUNG, KING
3    SOLARMAN (INDION) FUND I, LLC, and
     KING SOLARMAN (INDION) FUND II, LLC
4
                            Defendants.
5

6
7            Having considered the parties stipulation, and good cause appearing, IT IS HEREBY
8    ORDERED:
9
                     1. The Scheduling Conference in this matter is continued to for sixty days, or as soon
10
                        thereafter as the Court deems appropriate.
11
                     2. The parties obligation to meet and confer pursuant to Fed. R. Civ. P. 26 and 16 is
12

13                      continued accordingly, for sixty days.

14                   3. The parties obligation to submit a scheduling conference statement and joint

15                      discovery plan is continued accordingly, for sixty days.
16                   4. The parties obligation to exchange initial disclosures is continued accordingly, for
17
                        sixty days.
18

19
            IT IS SO ORDERED.
20

21   Submitted by:

22   __/s/ Kathryn S. Diemer_________________

23   Kathryn S. Diemer
     Diemer & Wei, LLP
24   55 S. Market Street, Suite 1420
     San Jose, CA 95113
25   408-971-6270
26   Counsel for King Solarman, Inc.,
     King Solarman (Indion) Fund I, LLC, and
27   King Solarman (Indion) Fund II, LLC
28
                                                                                                               2
             Case 21-05028-gs       Doc 44     Entered 05/18/21 09:13:51   Page 3 of 3




1

2    Approved by:

3
4    /s/ Michael Nishiyama___________________
     Michael Nishiyama (Pro Hac Vice Forthcoming)
5    LAW OFFICE OF MICHAEL NISHIYAMA
     39510 Paseo Padre Pkwy Ste 300
6     Fremont, CA 94538
     650-868-7090
7
     Counsel for Chiang Lian Cung
8
9
     /s/ Kevin Paule___________________
10   Kevin Paule
     MELAND BUDWICK, P.A.
11   200 S Biscayne Blvd #3200
     Miami, FL 33131
12   305-375-6051

13   Counsel for Trustee Christina W. Lovato

14

15

16
17

18

19                                                 ###
20

21
22

23

24
25

26
27

28
                                                                                         3
